I believe that the majority has exceeded the limited jurisdiction of this Court in cases certified by undertaking, of its own motion, to decide a vital question concerning which the Circuit Court did not inquire, and concerning which the controlling part of the record of the court below is not before this Court. The point of decision in the majority opinion turns upon a recital regarding the service of process to be found in the decree of May 13, 1940, in spite of the fact that the summons and return are a part of the record below. The recital is nothing more than prima facie evidence of its content and must be "considered as referring to the manner of service shown by the return on the process, * * *" which is controlling.Jones v. Crim  Peck, (Pt. 5 syl.) 66 W. Va. 301, 305,66 S.E. 367.
The practice in certified cases established by the rules of this Court is, following the provisions of Code, 58-5-2, that no question shall be certified until after the decision thereof by the trial court (Rule 4, 114 W. Va. LXVIII) and that the Clerk of the Circuit Court shall prepare a transcript *Page 427 
"of so much of the record as is necessary for a determination of the questions certified." (Rule 6.) Therefore, if this Court sees fit to decide different questions there is no way that it can know that the part of the record on which those questions rest is before it in its entirety. That part of the record that relates to other questions not certified, however essential, need not be included in the transcript. It will be seen that the rules of this Court conform to its holdings that its jurisdiction in certified matters is restricted to the questions certified. Plainly, to my mind, the result is that we cannot go beyond the record before us by exploring and discovering a point of decision outside the questions certified. If we do we are intentionally dealing with questions not briefed, argued nor submitted. Of course, this Court may enlarge its comments by way of obiter dictum. The fact that the question held controlling by this Court is certifiable is no answer. The Circuit Court and the parties failed to act upon its certification, hence there is no jurisdiction here.
Our statute authorizing the Circuit Court to certify questions to this Court covers questions arising upon the sufficiency of a summons or return of service or the sufficiency of a pleading, requires an unequivocal decision on the part of the certifying chancellor or judge, and the holding in abeyance of the execution of the findings until the opinion of this Court is ascertained. A certification is accompanied by only that part of the record in the trial court which relates to the questions certified. In theory there is no way that this Court may know, if the statute is fully complied with, whether there is before it enough of the record below to properly present questions other than those certified.
This Court has definitely held that as an indispensable preliminary to certifying questions to this Court the Circuit Court must not only consider, but must definitely pass upon, the questions certified, not in the alternate, but directly.Raleigh County Court v. Cottle, 82 W. Va. 743, 747,97 S.E. 292; Carter v. Monteith, 89 W. Va. 35, 108 S.E. 420. Certification is a proceeding that is intended *Page 428 
to shorten litigation and therefore should be handled with all of the dispatch consistent with sound judgment. It is perfectly clear to my mind that this Court should not, of its own motion, examine what it may think is the entire record, and base its conclusion and disposition of the certification upon a matter of law that the trial judge, who is thoroughly familiar with the record in detail, has expressed no doubt nor trouble concerning.
The question that the majority believes this case certified turns on is jurisdictional, and upon appeal or writ of error, if a lack of jurisdiction of either the subject matter or the parties is plainly disclosed by the record, this Court will, of its own motion, whether or not the question is assigned or briefed, pass upon it. I am firmly convinced, however, that the same principle does not apply to certified cases, but that with them the jurisdictional question is exactly the other way: if not certified, this Court lacks jurisdiction to decide. Of course I realize that if a vital jurisdictional question appears within that part of the record before this Court, it would not be improper for this Court to call attention to that fact by comment in its opinion, thus seeking to prevent the parties and the court below from spending time and effort uselessly. I do not believe, however, that that condition justifies this Court in dealing with the certified questions by ignoring completely the matters of law that were troubling the circuit judge and following a tangent to reach a question with which neither the litigants nor the court were troubled, and in that way making a totally strange question the only point of decision in this Court.
I have examined the citations in the majority opinion, and find that the cases cited to illustrate the custom of this Court to decide jurisdictional questions that appear of record on its own motion are not cases certified. In State v. Cowger,83 W. Va. 153, 98 S.E. 71, this Court did not consider the effect of a certified question becoming moot, but held that it was not there concerned with a question which had become moot.
Being of the opinion that the majority has answered *Page 429 
none of the certified questions, including the right of the Circuit Court to appoint a receiver, as they involve the points raised in the Circuit Court, I am stating no conclusions as to them.
I do not approve of what I regard as a dangerous expansion of this Court's jurisdiction in cases certified.